                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                   )
SHAWN BANKS,                       )
                                   )
     Movant,                       )
                                   )     No. 2:16-cv-2522
v.                                 )     No. 2:09-cr-20491
                                   )
                                   )
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )
                                   )
                                   )

                                 ORDER


     Movant Shawn Banks filed a motion under 28 U.S.C. § 2255 on

June 27, 2016.    (ECF No. 1.)   On September 18, 2018, Banks filed

a motion under 28 U.S.C. § 2244 in the Sixth Circuit for an order

authorizing this Court to consider a second or successive § 2255

motion.   (ECF No. 10.)   Noting that Banks’ first § 2255 motion was

still pending, the Sixth Circuit denied Banks’ § 2244 motion and

transferred it to this Court for consideration as a motion for

leave to amend his pending § 2255 motion.     (Id.)   On June 10, 2019,

the Court granted Banks’ motion to amend his § 2255 motion and

construed the proposed claims in Banks’ § 2244 motion as his

amended § 2255 claims.    (ECF No. 12.)

     Before the Court is Banks’ June 10, 2019 amended § 2255

motion.   (Sixth Circuit Case No. 18-5977, Doc. 1.)          The United
States of America (the “Government”) responded on June 17, 2019.

(ECF No. 13.)       Banks’ reply was due on July 1, 2019.           (ECF No.

12.; see also Rule 5(d) of the Rules Governing Section 2255

Proceedings for the United States District Courts.)                Instead of

filing a reply, on July 8, 2019, Banks filed a motion requesting

an extension of time to file a reply and a motion seeking the

appointment of counsel.       (ECF No. 14.)

       For the following reasons, Banks’ amended § 2255 motion is

DENIED.     His motion requesting an extension of time and his motion

seeking the appointment of counsel are DENIED AS MOOT.

I.     Background

       In 2011, Banks pled guilty to attempted Hobbs Act robbery in

violation of 18 U.S.C. § 1951 (Count 1) and aiding and abetting

the use and carrying of a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. § 924(c) (Count 2).               (Case

No. 2:09-cr-20491, ECF No. 135.)          The Court sentenced Banks to 197

months in prison and three years of supervised release.                 (Id.)

Banks did not file an appeal.

       Banks filed his amended § 2255 motion on June 10, 2019, the

date   on   which   the   Court   granted   Banks’   motion   to   amend   and

construed the proposed claims in his § 2244 motion as his amended

§ 2255 claims.




                                      2
II.   Analysis

      “A prisoner seeking relief under 28 U.S.C. § 2255 must allege

either: (1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or

law that was so fundamental as to render the entire proceeding

invalid.”    Short v. United States, 471 F.3d 686, 691 (6th Cir.

2006) (quotation marks omitted).

      Banks challenges the validity of his conviction of aiding and

abetting the use and carrying of a firearm during and in relation

to a crime of violence in violation of 18 U.S.C. § 924(c).      Section

924(c)   provides   heightened   criminal   penalties   for   using   or

carrying a firearm “during and in relation to,” or possessing a

firearm “in furtherance of,” any federal “crime of violence or

drug trafficking crime.”     § 924(c)(1)(A).     The statute defines

“crime of violence” in two subparts.    Under § 924(c)(3), a “crime

of violence” is “an offense that is a felony” and:

            (A) has as an element the use, attempted use,
            or threatened use of physical force against
            the person or property of another, or

            (B) that by its nature, involves a substantial
            risk that physical force against the person or
            property of another may be used in the course
            of committing the offense.

Subpart (A) is known as the elements clause and subpart (B) is

known as the residual clause.    See United States v. Davis, 139 S.

Ct. 2319, 2324 (2019).


                                   3
     Banks contends that his Count 1 conviction of attempted Hobbs

Act robbery does not qualify as a “crime of violence” under the

elements clause of § 924(c)(3)(A).            Banks further contends that

the residual clause of § 924(c)(3)(B) is unconstitutionally vague

in light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

     Contrary     to   Banks’     contention,     his   attempted    Hobbs    Act

robbery is a “crime of violence” under § 924(c)(3)(A)’s elements

clause.     The   Sixth   Circuit    has   held    that    Hobbs    Act   robbery

qualifies as a “crime of violence” under § 924(c)(3)(A).                  See Camp

v. United States, 903 F.3d 594, 597 (6th Cir. 2018).                  “Although

the Sixth Circuit has not directly addressed whether ‘attempted’

Hobbs Act robbery falls within the § 924(c)'s [elements] clause,

given that § 924(c)(3)(A) expressly includes the ‘attempted use,

or threatened use’ of physical force, attempted Hobbs Act robbery

qualifies as well.”       Jones v. Warden, FMC Lexington, No. 5:18-CV-

465-CHB, 2019 WL 3046101, at *3 (E.D. Ky. July 11, 2019); see also

United States v. St. Hubert, 909 F.3d 335, 351 (11th Cir. 2018)

(“Like completed Hobbs Act robbery, attempted Hobbs Act robbery

qualifies as a crime of violence under § 924(c)(3)(A)'s [elements]

clause because that clause expressly includes ‘attempted use’ of

force.”).    Because Banks’ § 924(c) conviction is supported by

§ 924(c)(3)(A)’s       elements     clause,     the     constitutionality      of

§ 924(c)(3)(B)’s residual clause is not germane.               Banks’ § 2255

motion is DENIED.      Banks’ request for an extension of time to reply

                                       4
is untimely.    Given the clear state of the law, any reply would be

futile and the appointment of counsel would serve no purpose.

III. Appealability

     The Court must also decide whether to issue a certificate of

appealability    (“COA”)   and    whether      Banks   may    appeal   in   forma

pauperis.

     No § 2255 movant may appeal without a COA.                A COA may issue

only if the movant has made a substantial showing of the denial of

a constitutional right, and the COA must indicate the specific

issue or issues that satisfy the required showing.                 28 U.S.C. §§

2253(c)(2) & (3).    A “substantial showing” is made when the movant

demonstrates that “reasonable jurists could debate whether (or,

for that matter, agree that) the [motion] should have been resolved

in a different manner or that the issues presented were adequate

to   deserve    encouragement      to       proceed    further.”       Miller-El

v. Cockrell, 537 U.S. 322, 336 (2003).

     In this case, there can be no question that Banks’ claims are

meritless for the reasons previously stated.                 Because any appeal

by Banks on the issues raised in his motion does not deserve

attention, the Court DENIES a COA.

     The Sixth Circuit has held that the Prison Litigation Reform

Act of 1995, 28 U.S.C. §§ 1915(a)-(b), does not apply to appeals

of orders denying § 2255 motions.            Kincade v. Sparkman, 117 F.3d

949, 951 (6th Cir. 1997).        Rather, to appeal in forma pauperis in

                                        5
a § 2255 case, and thereby avoid the appellate filing fee required

by 28 U.S.C. §§ 1913 and 1917, a prisoner must obtain pauper status

pursuant to Federal Rule of Appellate Procedure 24(a).              Kincade,

117 F.3d at 952.     Rule 24(a) provides that a party seeking pauper

status on appeal must first file a motion in the district court,

along with a supporting affidavit.        Fed. R. App. P. 24(a)(1). Rule

24(a), however, also provides that if the district court certifies

that an appeal would not be taken in good faith, or otherwise

denies leave to appeal in forma pauperis, a prisoner must file his

motion     to    proceed in      forma    pauperis in      the     appellate

court.    See Fed. R. App. P. 24(a) (4)-(5).

      Because Banks is clearly not entitled to relief, the Court

denies a certificate of appealability.          It is CERTIFIED, pursuant

to Federal Rule of Appellate Procedure 24(a), that any appeal in

this matter would not be taken in good faith.           Leave to appeal in

forma pauperis is DENIED. 1

IV.   Conclusion

      For the foregoing reasons, Banks’ amended § 2255 motion is

DENIED.   His motion requesting an extension of time and his motion

requesting the appointment of counsel are DENIED AS MOOT.




1 If Banks files a notice of appeal, he must also pay the appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the
Sixth Circuit Court of Appeals within 30 days.

                                      6
So ordered this 17th day of July, 2019.



                          /s/ Samuel H. Mays, Jr.
                         SAMUEL H. MAYS, JR.
                         UNITED STATES DISTRICT JUDGE




                           7
